Citation Nr: 9924012	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-27 020A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manchester, New Hampshire



THE ISSUE

Entitlement to an effective date earlier than February 23, 
1996, for the assignment of a 60 percent rating for the 
veteran's hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran served on active duty from November 1944 to 
August 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the RO.  



FINDINGS OF FACT

1.  On September 27, 1994, the veteran applied for VA 
benefits for hepatitis C under the provisions of 38 U.S.C.A. 
§ 1151.  

2.  The RO granted compensation benefits for hepatitis C 
under the provisions of 38 U.S.C.A. § 1151 and ultimately 
assigned a 10 percent rating, effective on September 27, 1994 
in a March 1996 rating decision.  

3.  In a June 1997 decision, the RO assigned an increased 
rating of 60 percent, for the hepatitis C, effective on June 
4, 1996.  

4.  The RO, in an August 1997 decision, assigned an increased 
rating of  60 percent, for hepatitis C, effective on February 
23, 1996.  

5.  The veteran is shown to likely have had moderate liver 
damage, severe pain, fatigue and depression due to hepatitis 
C from the date of his original application for VA benefits 
on September 27, 1994.  





CONCLUSION OF LAW

The criteria for the assignment of an earlier effective date 
of September 27, 1994 for a 60 percent rating for the 
veteran's hepatitis C are met.  38 U.S.C.A. §§ 5107, 5110, 
5111, 7104 (West 1991 & Supp. 1999); 38 C.F.R.§  3.400 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
is entitled to a 60 percent evaluation for the hepatitis C 
from the date his application for the benefit was received by 
the RO on September 27, 1994.  

When a claimant is awarded compensation benefits and 
subsequently appeals the RO's initial assignment of a rating 
for the disability the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  See Shipwash v. Brown, 8 Vet. App. 
218 (1995); 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

The effective date for benefits under 38 U.S.C.A. § 1151 is 
governed by subsection (i)(1) of 38 C.F.R. § 3.400.  See also 
38 U.S.C.A. § 5110(c).  This law and regulation provide that 
the effective date of benefits under 38 U.S.C.A. § 1151 will 
be the date of injury if the claim was made within one year, 
otherwise the date of receipt of claim.  Here, hepatitis C 
was linked to surgery on July 17, 1986, and the claim was 
received more that a year subsequent, on September 27, 1994.  
Therefore, the earliest possible date the veteran could be 
granted the 60 percent rating is September 27, 1994.  

The medical records dated in August and September 1993 
indicate that the veteran had complained of increasing 
abdominal pain and fatigue noted to have been possibly 
secondary to chronic hepatitis.  Liver function tests were 
noted to have been abnormal for the past three years.  A 
liver biopsy revealed findings of a very mild nonspecific 
chronic hepatitis C related to the blood transfusion 
performed in July 1986.  Subsequent treatment records 
revealed similar complaints and findings.  

On September 27, 1994, the veteran applied for VA benefits 
for hepatitis C under the provisions of 38 U.S.C.A. § 1151.  

The RO, in a February 9, 1996, decision granted compensation 
benefits for hepatitis C under the provisions of 38 U.S.C.A. 
§ 1151, and assigned a 10 evaluation, effective on October 3, 
1994.  On February 23, 1996, the veteran disagreed with the 
10 percent rating.  The RO, in a March 1996 decision, 
assigned an effective date of September 27, 1994, for the 10 
percent disabling.  

Treatment records dated on June 4, 1996, document severe 
gastrointestinal pain, chronic fatigue and depression due to 
hepatitis.  The RO, in a June 1997 decision, assigned an 
increased rating of 60 percent for hepatitis C, effective on 
June 4, 1996.  The RO, in an August 1997 decision, assigned 
an effective date of February 23, 1996 for the 60 percent 
rating.  

A VA examination was conducted in January 1997.  The examiner 
noted that the most recent liver function tests were normal.  
The examiner concluded that the veteran's hepatitis had 
resulted in moderate liver damage, severe pain, fatigue and 
depression.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Infectious hepatitis with marked liver damage manifested by 
liver function tests and marked gastrointestinal symptoms or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy is rated 100 percent disabling.  With moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression, 
it is rated 60 percent disabling.  With minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and less than three times a year 
but necessitating dietary restriction or other therapeutic 
measures, it is rated 30 percent disabling.  With 
demonstrable liver damage with mild gastrointestinal 
disturbance, it is rated 10 percent disabling.  When healed, 
nonsymptomatic, it is rated zero percent disabling.  38 
C.F.R. § 4.114, Diagnostic Code 7345.  

As the Board finds that the medical records indicate that the 
veteran likely manifested the symptomatology required for the 
60 percent rating, moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression, at the time he had filed his 
application for compensation benefits on September 27, 1994, 
the 60 percent evaluation should be assigned effective from 
that date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(i)(1).  

In reaching the determination, the Board has considered 
whether staged ratings should be assigned.  See Fenderson v. 
Brown, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found).  The 
Board concludes that the condition addressed has not 
significantly changed and the uniform rating of 60 percent is 
appropriate in this case.  



ORDER

An effective date of September 27, 1994, for the assignment 
of the 60 percent rating for hepatitis C is granted, subject 
to the regulations governing the payment of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

